DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to amendment filed on 06/21/2021.
3.        Claims 1-9 are pending. Applicant has amended Claims 3, 4, 5 and cancelled claims 8-9.

EXAMINER'S AMENDMENT
4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew G. Melick (Reg. No. 56,868) on 07/02/2021.  Mr. Melick has authorized examiner to amend Claims 1-3 and 5 to overcome claim deficiencies during the telephone interview as set forth below.

 In claim 1,
line 9, amend “the retention rate” to “the pore volume retention rate”.

In claim 2,
lines 2-3, amend “the retention rate” to “the specific surface area retention rate”. 

In claim 3, 
line 3, amend “on total” to “on a total”.


line 10, amend “based on the” to “based on a”.
                                                       
Response to Amendment/Argument
Applicant’s arguments and Affidavit declaration under 37 C.F.R 1.132 set forth in the amendment filed on 06/21/2021 are found persuasive in regards to cited references.
Applicant has amended claims 3-5 and therefore under 35 U.S.C, 112(b) rejection has been withdrawn.
Applicant has filed amendment to specification which has been entered and therefore the objection of the specification has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest prior art, Larcher et al (US PGPUB No.: 2012/0129690 A) and Di Monte et al (US PGPUB No.: 2009/0023581 A1).
  
Larcher discloses an alumina-based composite oxide, characterized in that the alumina-based composite oxide has an initial crystalline diameter of 10 nm or less and initial specific surface area of 80 m2/ml or more (i.e., contains oxide of alumina and cerium and/or zirconium and optionally oxides of one or more of transition metal, rare earth and mixtures thereof and initial surface area 174 m2/g equivalent to 209.6 m2/ml, crystallite size about 5.9 nm-see specific example 15 and table 1, see additional citation paragraphs 0001,0029,0051,0062,0073,0075-0076,0078-0082, abstract);
	the alumina-based composite oxide after calcination at 1200° C in air has a specific surface area (i.e., surface area of 26 m2/g  to after calcination at 1200° C for 5 hours surface area);

	However, Larcher does not disclose or suggest the alumina-based composite oxide after calcination at 1200° C for 3 hours in air has a specific surface area  of 10 m2/ml or more and the alumina-based composite oxide after calcination at 1200° C for 3 hours in air has pore volume retention rate of 10% or more, the pore volume retention rate being represented by (P1/PO) x 100 wherein PO represents an initial pore volume in ml/g, and P1 represents a pore volume in ml/g after calcination at 1200° C for 3 hours in air.

	Di Monte disclose composite oxide (i.e., alumina containing nanocomposites which includes cerium and zirconium mixed oxides and further includes one or more rare earth, alkali metals, alkaline earth metals having pore volume of ≥0.5 ml/g and surface area of greater than 35 m2/g after calcination at 1200° C for 5-24 hours, see abstract, paragraphs 0022,0026,0027,0031,0038).
	However, Di Monte does not disclose or suggest the alumina-based composite oxide after calcination at 1200° C for 3 hours in air has a specific surface area  of 10 m2/ml or more and the alumina-based composite oxide after calcination at 1200° C for 3 hours in air has pore volume retention rate of 10% or more, the pore volume retention rate being represented by (P1/PO) x 100 wherein PO represents an initial pore volume in ml/g, and P1 represents a pore volume in ml/g after calcination at 1200° C for 3 hours in air.

Thus, it is clear that Larcher and Di Monte, either alone or in combination, do not disclose or suggest the present invention.  

In light of the above, the present claims 1-7 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        07/03/2021